          Case 2:20-cv-02321-DJH Document 46 Filed 12/05/20 Page 1 of 4



 1       Sidney Powell (admitted pro hac vice)
         Sidney Powell PC
 2       Texas Bar No. 16209700
         (517) 763-7499
 3
         Sidney@federalappeals.com
 4
 5       Alexander Michael del Rey Kolodin, AZ Bar No. 030826
         Alexander.Kolodin@KolodinLaw.com
 6       Christopher Viskovic, AZ Bar No. 0358601
 7       CViskovic@KolodinLaw.com
         KOLODIN LAW GROUP PLLC
 8       3443 N. Central Ave. Ste. 1009
         Phoenix, AZ 85012
 9       Telephone: (602) 730-2985
10       Facsimile: (602) 801-2539

11       Attorneys for Plaintiffs
12       (Additional counsel listed on signature page)

13                          IN THE UNITED STATES DISTRICT COURT
14                                FOR THE DISTRICT OF ARIZONA
15
     Tyler Bowyer, Michael John Burke, Nancy
16   Cottle, Jake Hoffman, Anthony Kern,                 Case No.: 2:20-cv-02321-DJH
     Christopher M. King, James R. Lamon, Sam
17   Moorhead, Robert Montgomery, Loraine
     Pellegrino, Greg Safsten, Salvatore Luke
18   Scarmardo, Kelli Ward and Michael Ward;             PLAINTIFFS’ MOTION FOR
19                                                       MODIFICATION OF HEARING
                         Plaintiffs;                     SCHEDULE
     v.
20
21   Doug Ducey, in his official capacity as
     Governor of the State of Arizona, and Katie
22   Hobbs, in her capacity as Secretary of State
     of the State of Arizona;
23
                         Defendants;
24
     Maricopa County Board of Supervisors;
25   and Adrian Fontes, in his official capacity
     as Maricopa County Recorder;
26
27                       Intervenors.

28   1
         District of Arizona admission scheduled for 12/9/2020.
        Case 2:20-cv-02321-DJH Document 46 Filed 12/05/20 Page 2 of 4



 1          Plaintiffs respectfully request a change to the Court’s minute entry concerning the
 2   time allotted for parties to present their cases on December 8. The Court has provided one
 3   hour to each side with a provision that the Court may extend the time for the hearing to
 4   9:00 a.m. on December 9.
 5          Plaintiffs have provided Defendants with their witness list and expert disclosure. It
 6   has six experts and seventeen fact witnesses. We realize the Court cannot accommodate
 7   such a large showing. We therefore have proposed to limit our presentation to three expert
 8   witnesses whose testimony we believe will be beneficial to the Court. The remaining
 9   witnesses would go in via declaration or by expert reports already provided in Plaintiffs’
10   filing with the Court. The experts we intend to call and who will appear at the hearing are:
11   Spider (his redacted name); Russell Ramsland and James Phillip Waldron. These experts
12   will testify to the vulnerability to outside infiltration of the Dominion and other voting
13   machines and software used by the elections officials in Arizona. They will also quantify
14   the amount of fraud into a tally of illegal votes that easily overturns the 2020 election
15   results.
16          In order to allow a complete presentation of their testimony and the exhibits
17   supporting their conclusions, we respectfully ask the Court to enlarge the time for
18   Plaintiffs’ case to three hours. We also agree to permit Defendants to have three hours on
19   their case should they so require. We reached out to all counsel about this matter at 7:42
20   p.m. on December 5, 2020 but have not received a response.
21          To the extent this interferes with the Court’s other scheduled matters, we propose
22   moving argument on the various motions to dismiss to Wednesday morning at 9:00 a.m.
23   Alternatively, because Plaintiffs feel so strongly about presenting their expert witnesses to
24   the Court, Plaintiffs are prepared to rest on their papers in connection with the pending
25   motions to dismiss and forego oral arguments.
26                                      Respectfully submitted this 5th day of December, 2020
27

28


                                                  -2-
       Case 2:20-cv-02321-DJH Document 46 Filed 12/05/20 Page 3 of 4



 1   /s/ Howard Kleinhendler
 2   Howard Kleinhendler (New York Bar No. 2657120)
     Howard Kleinhendler Esquire
 3   369 Lexington Ave. 12th Floor
     New York, New York 10017
 4   (917) 793-1188
     howard@kleinhendler.com
 5                                                                  Alexander Kolodin
     Sidney Powell PC                                        Kolodin Law Group PLLC
 6   Texas Bar No. 16209700                                        AZ Bar No. 030826
 7   2911 Turtle Creek Blvd, Suite 300                     3443 N. Central Ave Ste 1009
     Dallas, Texas 75219                                            Phoenix, AZ 85012
 8
     *Application for admission pro hac vice
 9   forthcoming
10   Of Counsel:
     Emily P. Newman (Virginia Bar No. 84265)
11   Julia Z. Haller (D.C. Bar No. 466921)
     Brandon Johnson (D.C. Bar No. 491730)
12
     2911 Turtle Creek Blvd. Suite 300
13   Dallas, Texas 75219
14   *Application for admission pro hac vice Forthcoming
15   L. Lin Wood (Georgia Bar No. 774588)
     L. LIN WOOD, P.C.
16   P.O. Box 52584
     Atlanta, GA 30305-0584
17   Telephone: (404) 891-1402
18
                                                                                          .
19

20

21

22

23

24

25

26

27

28


                                               -3-
       Case 2:20-cv-02321-DJH Document 46 Filed 12/05/20 Page 4 of 4



 1

 2                                CERTIFICATE OF SERVICE
 3

 4         I hereby certify that on December 5th, 2020, I electronically transmitted the
 5   foregoing document to the Clerk’s Office using the CM/ECF System for filing and
 6   transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record.
 7

 8   By: /s/ Chris Viskovic
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -4-
